Order entered May 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00173-CV

                  HICKS ACQUISITION COMPANY II INC., Appellant

                                               V.

                    R.R. DONNELLEY & SONS COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03679-CV

                                           ORDER
       On April 7, 2014, we abated this appeal to allow the parties an opportunity to finalize

settlement documents. The appeal was to be reinstated May 12, 2014 or upon the parties’ filing

of a status report or motion to dismiss. Because the parties have filed a joint status report, we

REINSTATE the appeal.

       In the status report, the parties inform us they have exchanged settlement papers but need

an additional thirty days to finalize the settlement. We GRANT the parties’ request to continue

the stay and again ABATE the appeal. The appeal shall be reinstated June 12, 2014 or upon the

filing of a motion to dismiss, whichever occurs earlier. No further stays will be granted absent

exigent circumstances.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE